Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pub. 2018/0046914 related to artificial neural networks, for example, deep neural networks. In particular, the invention relates to a compression method considering load balance for deep neural networks and the device thereof. More specifically, the invention relates to how to compress dense neural networks into sparse neural networks in an efficient way so as to improve utilization of resources of the hardware platform.
The prior art of record does not teach or suggest at least “adding weight information included in respective second columns of the plurality of sub matrices to the formatted data after adding the weight information included in the respective first columns of the plurality sub matrices, generating the weight matrix by juxtaposing the plurality of sub matrices so that rows of the plurality of sub matrices are shared; and allocating a plurality of rows included in the weight matrix to a plurality of processing elements (PEs);” as in claim 1, “a control circuit configured to provide a selected PE among the one or more PEs with row information extracted from a formatted data including information of a weight matrix, wherein each local buffer stores a part of elements stored in the global buffer and selects one of the part of elements using column information extracted from the formatted data;” as in claim 7, and “ a neural network format circuit configured to generate formatted data by formatting the weight matrix such that elements in the input vector are sequentially accessed by the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182